             Case 1:96-cr-00515-LAP Document 685
                                             684 Filed 10/30/20 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    October 30, 2020
                                                     The extension requested below is
By ECF
                                                     approved. The Clerk of the Court shall
The Honorable Loretta A. Preska
                                                     mail a copy of this order to Mr. Cuff.
United States District Judge
                                                     SO ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007                                              Dated:       October 30, 2020
                                                                                   New York, New York
       Re:    United States v. John Cuff, 96 Cr. 515 (LAP)

Dear Judge Preska:                                              ____________________________
                                                                LORETTA A. PRESKA, U.S.D.J.
        The Government respectfully writes to request an extension of time in which to file its opposition
to defendant John Cuff’s pending pro se habeas petition. This is the Government’s first such request.

        On September 4, 2020, the Government wrote the Court to propose a briefing schedule for the
successive habeas petitions the Second Circuit recently had granted leave for Cuff and two co-defendants
to file. The Government proposed that Cuff’s motion be due in eight weeks, with four weeks for the
Government to file its response. On September 8, 2020, the Court endorsed the Government’s proposed
schedule.

        On October 5, 2020,1 Cuff filed a pro se brief in support of his motion to vacate. The Government
respectfully requests that the Court extend the deadline for the Government’s brief, from November 2,
2020 (four weeks from Cuff’s filing date) to November 13, 2020.2 Because the defendant is proceeding
pro se, the Government has not sought his position on this request.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York

                                                By: _____________________________
                                                    Stephanie Lake
                                                    Assistant United States Attorney
                                                    212-637-1066

Cc:    John Cuff (by mail)


1
 The motion was received on October 5, 2020, but docketed on ECF on October 6, 2020.
2
 The Government’s opposition to co-defendant Raymond Jackson’s habeas petition is also due on
November 13, 2020, per the Court’s October 7, 2020 order. (Dkt. 682.)
